DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities: 
Claim 1 recites the limitation “another” in line 6, should correctly be ---an other--- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochizuki et al (hereinafter, Mochizuki) (Japan 05129854 A, of record).
As per claim 1:
Mochizuki discloses in Fig. 7 a  high-efficiency amplifier comprising:
a plurality N of amplification elements (see Fig. 7 which having four paths) to amplify respective signals to be amplified that have been distributed, wherein N being an even number greater or equal to 4 (note that each path includes a transistor, see transistors 1a-1d, where the circuit may be used in a microwave band and the circuit may be used in wireless device such as portable device or mobile phone),
a plurality of first main lines (e.g. lines 41a to 41d), each of the plurality of main lines having one end (e.g. a junction between 41a and 1a) connected to an output terminal of a corresponding one of the plurality N of amplification elements and an other end (e.g. a junction between 41a and 62a); 
a plurality of second main lines (a line that includes 51a, 51b; second line includes 62b, 62c and third line includes 51c and 51d), each of the plurality of second main lines having a first end and a second end, the first and second ends being respectively connected to the other ends of a respective two of the plurality of first main lines (e.g. lines 41a to 41d) thereby connecting the respective two of the plurality of first main lines to each other through a corresponding one of the plurality of second main lines (a line that includes 51a, 51b; second line includes 62b, 62c and third line includes 51c and 51d), the respective two of the plurality of first main lines each having the one end connected to the output terminal of corresponding one of the amplification elements thereby forming a plurality of pairs of amplification elements from the plurality N of amplification elements (pair transistors 1a and 1b, another pair transistors 1c and 1d); and 
a plurality of short stubs (see stub that includes elements 50a and the other stub which include element 50d), each of the plurality of short stubs being connected to a corresponding one of the plurality of second main lines (a line that includes 51a, 51b; second line includes 62b, 62c and third line includes 51c and 51d), wherein 
the first and second ends of each of the plurality of second main lines are respectively connected to a different one of the plurality of main line other ends (e.g. second main line form by elements  51a, 51b, one end of 51a being connected to a main line 41a and one end of 51b being connected to a main line 41b),
the plurality of short stubs are positioned along a line extending between first and second substrate ends (which consider for instance MMIC implementation described on paragraphs [0002] and [0017] of English automation translation and the upper and bottom  limit of the circuit as shown in Fig. 7), wherein the first substrate end is a substrate end opposite the second substrate end, two of the plurality of short stubs (element 50a and 50d) are respectively positioned at the first and second substrate ends, and among the plurality of short stubs, short stubs (element 50b and 50c) provided at respective locations other than the first and second substrate ends, include two short stubs (element 50b and 50c) positioned adjacent to each other and provided between adjacent pairs of amplification element (pairs 1a, 1b and other pair includes 1c & 1d) at respective locations at which the two short stubs are to be electromagnetically coupled to each other (see element 50b & 50c are disposed closely to each other).
As per claim 2:
Mochizuki discloses in Fig. 7 each of the plurality of short stubs is connected to a corresponding one of other ends of the respective plurality of first main lines (Fig. 7, short stub 50a having one end connected to a main line 41a and short stub 50d having one end connected a main line 41d).

Allowable Subject Matter

Claims 3-5 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843